Citation Nr: 0711722	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1999, for the grant of service connection for pes planus 
valgus with calcaneal fat pad syndrome.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
refractive error, claimed as a residual contusion of a right 
eye and temple area head injury.

3.  Entitlement to service connection for an adjustment 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

5.  Entitlement to service connection for a bilateral shin 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

6.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

7.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

8.  Entitlement to service connection for a low back 
disorder, claimed as secondary to pes planus valgus with 
calcaneal fat pad syndrome.

9.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to pes planus valgus with calcaneal fat 
pad syndrome.

10.  Whether the appellant perfected a timely appeal as to an 
April 2002 rating decision that denied service connection for 
hypertension.

11.  Whether the appellant perfected a timely appeal as to an 
April 2002 rating decision that denied a rating greater than 
10 percent for planus valgus with calcaneal fat pad syndrome.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1980 to 
August 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).

In April 2004, the RO received the veteran's notice that he 
had revoked the power of attorney to his chosen 
representative.  The veteran had decided to represent himself 
with respect to his appeal.

The issues of service connection for a bilateral ankle 
disorder, a bilateral shin disorder, a bilateral knee 
disorder, a bilateral hip disorder, a low back disorder, and 
hemorrhoids, all claimed as secondary to his service-
connected pes planus valgus with calcaneal fat pad syndrome, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A claim of entitlement to service connection for pes 
planus valgus with calcaneal fat pad syndrome, either formal 
or informal, was not received prior to September 7, 1999. 

3.  In an April 2000 rating decision issued to the veteran in 
May 2000, the RO denied service connection for refractive 
error, claimed as a residual contusion of a right eye and 
temple area head injury; the veteran did not submit a timely 
substantive appeal.  

4.  Evidence associated with the claims file since the April 
2000 RO decision does not relate to any unestablished fact 
necessary to substantiate the claim for service connection, 
and/or does not raise a reasonable possibility of 
substantiating the claim.

5.  The veteran does not have a psychiatric disability.

6.  The appellant's substantive appeal (VA Form 9) was 
received on March, 2004, over 60 days after issuance of the 
statement of the case and over one year from the April 2002 
rating decision which denied service connection hypertension 
and awarded a 10 percent rating for pes planus valgus with 
calcaneal fat pad syndrome.


CONCLUSIONS OF LAW

1.  An effective date prior to September 7, 1999, for the 
grant of service connection for pes planus valgus with 
calcaneal fat pad syndrome is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 

2.  The April 2000 RO decision denying service connection for 
refractive error, claimed as a residual contusion of a right 
eye and temple area head injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2006).

3.  As new and material evidence to reopen the claim for 
service connection for a refractive error, claimed as a 
residual contusion of a right eye and temple area head 
injury, has not been received, the criteria for reopening the 
claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  An adjustment disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  The veteran did not perfect a timely appeal as to the 
March 2002 rating decision that denied service connection for 
hypertension and awarded a 10 percent rating for pes planus 
valgus with calcaneal fat pad syndrome.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice 
was provided to the veteran in the April 2003 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements 

In the April 2003 letter, the RO also included the issue of 
entitlement to an effective date assigned for the grant of 
service connection for pes planus valgus with calcaneal fat 
pad syndrome.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date as a matter of law.  The Board finds, 
therefore, that he has not been prejudiced by any failure to 
provide him a VCAA notice.

Entitlement to an earlier effective date is dependent on 
finding that the veteran submitted a claim for an effective 
date earlier than September 7, 1999, for entitlement to 
service connection for pes planus valgus with calcaneal fat 
pad syndrome.  The evidence to be considered in making that 
determination is limited to documents received by VA prior to 
that date.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the April 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran indicated in a statement 
received by the RO in March 2005 that the Social Security 
Administration could verify that he had worked sporadically 
since he was discharged from service.  The Board finds that, 
on this basis, an attempt to obtain employment records from 
SSA is not warranted because these records are not relevant 
to the issues on appeal.  The veteran has not indicated that 
he is receiving SSA disability benefits, and he has not 
identified relevant medical evidence to be obtained.

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a chronic adjustment disorder.  In 
October 1982, the veteran underwent a psychological 
evaluation.  His intelligence quotient (IQ) was above the 
range needed for his job, and he felt that he was not getting 
the mental stimulation he required.  He internalized his 
anger and frustration.  Plans were made to help him address 
his issues.  From April 1983 to July 1983, he attended 
several sessions to deal with his problem.   

The veteran was discharged from active duty in August 1984.  
He filed an original claim for service connection for a 
bilateral foot disorder and for residuals of a contusion of 
the right eye and temple area (claimed as a head injury) on 
September 7, 1999.  

In an April 2000 rating decision, the RO denied the veteran's 
claim for service connection for flat feet and for residuals 
of a contusion of the right eye and temple area (claimed as a 
head injury) as not well grounded.  The RO notified him of 
this decision in May 2000.

In April 2001, the RO received the veteran's timely notice of 
disagreement to the RO's April 2000 decision denying service 
connection for flat feet and residuals of a head injury.  

In a June 2001 letter, the RO notified the veteran of the 
VCAA.  In summary, the RO explained that it would review his 
claims again in light of the new law that went into effect in 
November 2000, after the RO issued the decision in May 2000.

In an October 2001 letter, the RO explained that it was 
processing his claim for service connection for a bilateral 
eye condition, claimed as a result of head trauma, pursuant 
to VCAA.  The RO explained the kind of evidence required to 
support his claim for service connection.

In November 2001, VA examined the veteran's vision.  The 
examiner assessed that the veteran had dry eyes, no 
keratitis, blurred vision secondary to anisometropia, and 
refractive error due to uncorrected anisometropia.  The 
examiner opined that the veteran's vision problems predated 
service and were unrelated to head trauma during service, 
adding that it was becoming more noticeable due to normal 
aging changes.  The examiner was also unable to elicit marked 
numbness of the temporal area.

In April 2002, the RO issued a statement of the case 
regarding the issue of service connection for refractive 
error, claimed as a residual contusion of the right eye and 
temple area/head injury.  The RO had readjudicated the claim 
for service connection for an eye condition, claimed as a 
result of head trauma, pursuant to VCAA.  The RO denied the 
claim because, although the veteran was treated during 
service for a head injury and swelling around the right eye 
and temple, an x-ray study was negative for fracture or 
structural abnormality.  The subsequent service medical 
records were negative for treatment for a chronic disability 
resulting from the contusion.  The RO also found, based on 
the evidence, that the veteran was diagnosed with uncorrected 
anisometropia and refractive error, which was a 
congenital/developmental abnormality.  As such, the RO 
concluded that service connection for a 
congenital/developmental abnormality was not warranted.

In an April 2002 rating decision, the RO granted the 
veteran's claim for service connection for pes plano valgus 
with calcaneal fat pad syndrome effective September 7, 1999, 
the date the RO received the veteran's original claim for 
service connection.

In March 2003, the RO received a "VA Form 9" with a five-
page attachment entitled "Notice of Disagreement" from the 
veteran in which he indicated his intention to appeal the 
issue listed in the April 2002 statement of the case, which 
was the issue of service connection for refractive error, 
claimed as a residual contusion of the right eye and temple 
area/head injury.  The veteran indicated that he disagreed 
with the effective date for service connection, September 7, 
1999.  The veteran complained of flareups of blinding pain 
across the right eye socket, down the cheek to the upper 
teeth.  He described that it felt like someone was slowly 
shoving an ice pick into his temple and through his right 
eye.

In an April 2003 statement, the veteran acknowledged that he 
first filed his claim for service connection for flat feet on 
"September 8, 1999".  The Board notes that the RO actually 
received his claim on September 7, 1999.

In an April 2003 letter responding to the veteran's March 
2003 VA submission, the RO notified the veteran that the 
appeal period for his original claim for service connection 
for residuals of a head injury, to include a contusion of the 
right eye and temple, had expired with respect to the RO's 
May 2000 decision denying service connection for residuals of 
a head injury, to include a contusion of the right eye and 
temple.  The veteran did not appeal the RO's April 2003 
notice that his appeal for this issue was untimely.

The RO accepted the veteran's March 2003 VA Form 9, with 
attachment, as a claim to reopen the issue of service 
connection for residuals of a head injury, to include a 
contusion of the right eye and temple; as well as a claim for 
an effective date prior to September 7, 1999, for his 
bilateral foot disorder; and for the remaining issues listed 
on the title page of this action, including service 
connection for an adjustment disorder.

In a July 2003 rating decision, the RO denied an earlier 
effective date for service connection for the veteran's 
bilateral foot disorder; denied his claim to reopen the issue 
of service connection for residuals of a head injury, to 
include a contusion of the right eye and temple, and denied 
the claim for service connection for an adjustment disorder.

In April 2004, the RO received the veteran's notice of 
disagreement to the July 2003 RO rating decision in which the 
RO denied an earlier effective date for service connection 
for the veteran's bilateral foot disorder; denied his claim 
to reopen the issue of service connection for residuals of a 
head injury, to include a contusion of the right eye and 
temple: and denied the remaining service connection claims 
listed above, including as secondary to the service-connected 
foot disorder.  The veteran also revoked the power of 
attorney for his representative.

In January 2005, the RO issued a statement of the case 
regarding the issues on appeal.

In March 2005, the veteran filed a timely substantive appeal 
(VA Form 9) to all issues in the January 2005 statement of 
the case.

Analysis - Earlier Effective Date for Service Connection

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

The veteran contends that the effective date for service 
connection should be granted for the disability to August 
1984, after he was discharged from service.  

In response, the Board notes that the first claim filed for 
the bilateral foot disorder was received by the RO in 
September 1999.  The veteran has acknowledged that he did not 
filed a claim for this prior to September 1999 in the April 
2003 statement noted above.

In summary, at no time prior to September 7, 1999, did the 
veteran indicate an intent to file a claim for service 
connection for his pes planus valgus with calcaneal fat pad 
syndrome in any medical record or correspondence.  While the 
disability claimed may have arisen in or prior to September 
7, 1999, he did not claim the disorder until that date.  As 
the law states, the effective date shall be the date of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Here, the later of the two dates is 
the date of claim, which is September 7, 1999.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that he should be 
compensated for the period of time since he was discharge 
from service in August 1984.  

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

Thus, pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective 
date for the grant of service connection for pes planus 
valgus with calcaneal fat pad syndrome in this case could not 
legally be earlier than September 7, 1999.  

Analysis - New and Material Claim

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of: his multiple contentions, 
including service medical records; VA medical records; and 
non-VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran is seeking service connection for residuals of 
head trauma, to include an injury to the right eye 
(refractive error).  He appears to be contending that he is 
currently experiencing residuals due to a head injury during 
service.

As noted above, the RO originally denied the veteran's claim 
as not well grounded in April 2000.  The RO received the 
veteran's notice of disagreement in April 2001.  In an 
October 2001 letter, the RO explained that it was processing 
his claim for residuals of head trauma pursuant to VCAA.

By way of an April 2002 statement of the case, the RO 
continued the denial of the claim on the merits because there 
was no current evidence of an eye disability due to residuals 
of head trauma during service.  The RO based this decision 
primarily on a November 2001 VA eye examination report.  In 
short, the examiner found that the veteran's current eye 
problems were part of the normal aging process and not due to 
the documented head injury during service.

The veteran did not file a timely substantive appeal to this 
issue.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See 38 C.F.R. § 3.156 (2006).

In March 2003, the veteran filed a VA Form 9, along with a 
five page attachment entitled "Notice of Disagreement".  In 
the April 2003 VCAA notice letter, the RO informed the 
veteran that the April 2000 RO decision was final because the 
veteran had not filed a timely substantive appeal.  The 
veteran did not appeal the RO's April 2003 notice.  
Therefore, the RO's April 2000 decision is final.  38 
U.S.C.A. § 7105 (West 2002).  The RO interpreted the 
veteran's March 2003 statement as a claim to reopen for 
refractive error, claimed as a residual contusion of a right 
eye and temple area head injury.  

Subsequent to the veteran's March 2003 claim to reopen, in 
addition to the veteran's contentions, the RO received VA 
outpatient treatment records from 2002 and 2003.  

Such evidence is presumed credible for the sole purpose of 
determining whether new and material evidence has been 
submitted.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curium).

In this case, the evidence added to the record since the 
final April 2000 RO decision and subsequent April 2002 
statement of the case includes outpatient treatment reports 
from the VA medical Center in Poplar Bluff dated from June 
2002 to September 2003, and additional statements from the 
veteran.  

The VA outpatient treatment records since 2002 are new, as 
they were not previously on file.  This evidence, however, is 
not material because it does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not document treatment for residuals of a head injury during 
service, to include an eye disorder.  Furthermore, this 
evidence does not contain a medical opinion linking a current 
eye disorder to the documented treatment of a head injury 
during the veteran's military service or any evidence 
rebutting the November 2001 VA examiner's findings.  

The only other evidence added to the record since consists of 
the lay assertions of the veteran.  Aside from the question 
of whether the veteran's statements constitute reiterations 
of assertions advanced in connection with the prior claim, to 
the extent that such assertions have been offered in an 
attempt establish a nexus between a current eye disorder 
resulting from a documented head injury and service, the 
veteran does not possess the appropriate medical expertise 
and training to competently offer a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Therefore, where, as here, resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998).  

Accordingly, the Board finds that the evidence submitted is 
not material evidence as they raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board concludes that new and material evidence has not 
been submitted since the 2000 RO decision. Thus the claim for 
service connection for residuals of head trauma, to include 
an injury to the right eye (refractive error) is not 
reopened.

Service Connection for Adjustment Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for evidence of a 
diagnosed psychiatric disorder.  He was seen in service for 
therapy to help him deal with anger related to a lack of 
mental stimulation in his job, no formal mental disorder was 
ever diagnosed.  While the veteran claims that he has this 
disorder, the post-service medical evidence of record does 
not show that the veteran has ever been treated for or 
diagnosed with depression or any other psychiatric disorder.

The Board notes that the evidence of the current presence of 
this claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render an opinion requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Timeliness of Appeals for Service Connection for Hypertension 
and Increased Rating for Pes Planus Valgus with Calcaneal Fat 
Pad Syndrome

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board. The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

As indicated above, the veteran requested service connection 
for hypertension and pes planus in April 2001.  In April 
2002, he was denied service connection for hypertension, but 
was granted service connection for pes planus.  A 10 percent 
rating was assigned for the disorder.  The veteran's NOD was 
timely filed in March 2003 as to both issues, and a SOC was 
issued in September 2003.  However, a response to the SOC in 
the form of a substantive appeal was not received until March 
2004.  This was well outside the time requirements noted in 
38 C.F.R. § 20.902.  

In the present case, the appellant was properly notified of 
the jurisdictional problem in a letter dated in February 
2007, and he was affording the procedural safeguards of 
notice and the opportunity to be heard on the question of 
timeliness.  He did not respond.  The Board will therefore 
dismiss these claims on the basis that a timely substantive 
appeal was not received regarding the issues of service 
connection for hypertension or for an increased rating for 
pes planus valgus with calcaneal fat pad syndrome.

ORDER

An effective date earlier than September 7, 1999, for the 
grant of service connection for pes planus valgus with 
calcaneal fat pad syndrome is denied.

In the absence of new and material evidence, the claim to 
reopen the issue of service connection for refractive error, 
claimed as a residual contusion of a right eye and temple 
area head injury, is denied.  

Entitlement to service connection for an adjustment disorder 
is denied.

Timely appeals regarding the issues of service connection for 
hypertension or for an increased rating for pes planus valgus 
with calcaneal fat pad syndrome were not received and these 
claims are dismissed.



REMAND

The veteran claims that he has developed a bilateral ankle 
disorder, a bilateral shin disorder, a bilateral knee 
disorder, a bilateral hip disorder, a low back disorder, and 
hemorrhoids, secondary to his service-connected pes planus 
valgus with calcaneal fat pad syndrome.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The Board finds that a VA examination is necessary to 
determine whether the veteran has developed a bilateral ankle 
disorder, a bilateral shin disorder, a bilateral knee 
disorder, a bilateral hip disorder, a low back disorder, 
and/or hemorrhoids, as a result of his service-connected 
bilateral pes planus valgus with calcaneal fat pad syndrome.

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA examination, by a 
physician with appropriate expertise, to obtain full medical 
findings needed to resolve the claim on appeal, as explained 
below.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claim for 
service connection for a bilateral ankle disorder, a 
bilateral shin disorder, a bilateral knee disorder, a 
bilateral hip disorder, a low back disorder, and hemorrhoids, 
claimed as secondary to his service-connected pes planus 
valgus with calcaneal fat pad syndrome.  VA notification 
should include notice of information regarding proper ratings 
and effective dates of awards.  (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claim of entitlement 
to service connection for a bilateral 
ankle disorder, a bilateral shin 
disorder, a bilateral knee disorder, a 
bilateral hip disorder, a low back 
disorder, and hemorrhoids, claimed as 
secondary to his service-connected pes 
planus valgus with calcaneal fat pad 
syndrome, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  The RO should 
specifically provide the veteran 
appropriate notice as to the rating of 
disabilities and effective date(s) of any 
award of compensation in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a bilateral ankle 
disorder, a bilateral shin disorder, a 
bilateral knee disorder, a bilateral hip 
disorder, a low back disorder, and 
hemorrhoids since separation from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
medical examination to determine whether 
the disabilities at issue (bilateral 
ankle disorder, a bilateral shin 
disorder, a bilateral knee disorder, a 
bilateral hip disorder, a low back 
disorder, and/or hemorrhoids) are as 
least as likely as not (there is at least 
a 50 percent probability) are directly 
(as a result of service) or are secondary 
to service-connected pes planus valgus 
with calcaneal fat pad syndrome.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The RO should then readjudicate the 
matters on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


